Citation Nr: 0943476	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  07-23 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

W. Harryman, Counsel

INTRODUCTION

The Veteran had active duty from January 1951 to November 
1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  

In October 2009, the Veteran and his wife testified at a 
videoconference hearing; the undersigned Acting Veterans Law 
Judge presided.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

Review of the claims file discloses that a VA general medical 
compensation examination was conducted in October 2005.  That 
examiner apparently reviewed the claims file and discussed 
the Veteran's several disabling medical conditions, including 
hypertension, postoperative residuals of renal carcinoma, 
residuals of tuberculosis of the kidney and lung, chronic 
obstructive pulmonary disease (COPD), and impotence.  Of 
those disabilities, service connection has been established 
for all but COPD and impotence.  The examiner noted that the 
Veteran was not then seeking employment, but he indicated 
that none of the listed disabilities limited the Veteran's 
ability to do work.  

Following the Veteran's videoconference hearing, he submitted 
a statement from his VA primary care physician in October 
2009.  The physician noted that the Veteran was status post-
nephrectomy for renal cell carcinoma.  She indicated that the 
Veteran had residual pruritis and neuropathy at the surgical 
site, as well as pain and fatigue with activity.  She stated 
that, due to his symptoms, "[h]e is unable to work or follow 
a substantially gainful occupation."  That examiner did not 
provide any rationale for her opinion, however.  Nieves- 
Rodriguez v. Peake, 22 Vet. App. 295, 2008) (the probative 
value of a medical opinion comes from when it is the 
factually accurate, fully articulated, and sound reasoning 
for the conclusion, not the mere fact that the claims file 
was reviewed)

In view of the conflicting medical opinions on the question 
at issue in this case, the Board believes that another 
examination and opinion are needed, with specific rationale 
for the opinion, to resolve the conflict.  See 38 C.F.R. 
§ 3.159(c)(4) (2009) (A medical examination or medical 
opinion is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim.).  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Ask the Veteran to identify the names 
and addresses of all health care 
providers who have examined or treated 
him for his service-connected 
disabilities since June 2007.  Then 
request copies of the records of all 
examination or treatment identified by 
the Veteran.  

2.  Then, schedule the Veteran for a 
general medical examination.  The claims 
file must be reviewed by the examiner.  
The examiner's report should set forth in 
detail all symptoms and clinical findings 
referable to the Veteran's service-
connected disabilities.  The examiner 
should discuss the opinions already of 
record and should comment on the effect 
of the Veteran's service-connected 
disabilities on his ability to work, as 
well as the effects of any non-service-
connected disabilities.  The examiner's 
opinion should be supported by adequate 
rationale.  

3.  Then, the RO should again consider 
the Veteran's claim for a TDIU, with 
specific consideration of 38 C.F.R. 
§ 4.16(b) (2009), if appropriate.  If the 
claim is not granted to the Veteran's 
satisfaction, provide him and his 
accredited representative with a 
supplemental statement of the case (SSOC) 
and give them an opportunity to respond 
before returning the case to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL A. HERMAN
Acing Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

